DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 07/26/2022. Claims 13-20 are examined.
Drawings
The drawings filed 07/26/2022 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent Claim 13, the recitation “adjusting, with the controller, a position of a restriction of a damper positioned within the flow area to adjust an amount of the flow area impeded by the restriction without entirely blocking the flow area ” (ll. 8-10) contains subject matter which was not described in the specifications and therefore are deemed as being new matter and invoking 35 U.S.C. 112(a) rejection for new matter.  
     The new matter claim limitation of “adjusting, with the controller, a position of a restriction of a damper positioned within the flow area to adjust an amount of the flow area impeded by the restriction without entirely blocking the flow area” is only introduced to overcome the prior art.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph.  See MPEP 2173.05(i).
Claims 14-20 are rejected under 35 U.S.C. 112(a) based on their dependency on claim 13.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pang 9670843 in view of Reiter 2015/0016964, and further in view of Le 6224480. 
Regarding Claim 13, Pang teaches a method for regulating a velocity of gases in a turbomachine 12, the turbomachine 12 comprising an exhaust section 24 (Col. 5, l. 36 - Col. 6, l. 2; Fig. 1), the method comprising:
detecting, with a sensor 64 (sensor 64 may be a flow rate sensor - exhaust 24 flow sensor)  in operative association with the turbomachine 12, an operating parameter (flow rate from the flow sensor) associated with the velocity (flow rate is the velocity) of the gases through the turbomachine 12 (Col. 5, l. 36 - Col. 6, l. 2; Fig. 1);
receiving, with a controller 50, a measurement signal 62 from the sensor 64, the signal 62 being associated with the operating parameter (flow rate from the flow sensor) (Col. 5, l. 36 - Col. 6, l. 2; Fig. 1); and
adjusting (implicit), with the controller 50, a position (open or close) of a restriction (flow restrictors or regulators) based on the measurement signal 62 to regulate the velocity of the gases (implicit) relative to a predetermined velocity range (implicit) (Col. 5, l. 36 - Col. 6, l. 2; Fig. 1.  Pang teaches a controller 50 receiving signal 62 data from the flow sensors 64, and then opening or closing the flow restrictors based on the data received.  Therefore, it is obvious that the system has a predetermined velocity range, including a velocity maximum velocity limit and minimum velocity limit, to which the measured velocity (flow rate) received is compared to, and is used by the controller to move the restriction (flow restrictors) to different positions.  The velocity maximum limit and minimum limit from the predetermined velocity range are used to activate the flow restrictors once the measured velocity (flow rate) exceeds the maximum velocity limit or falls below the minimum velocity limit.).
Pang does not teach an exhaust section having an exhaust duct that defines a flow area through which exhaust gases flow, adjusting, with the controller, a position of a restriction of a damper positioned within the flow area to adjust an amount of the flow area impeded by the restriction without entirely blocking the flow area, and the damper is operable to adjust the velocity of the gases based on the position of the restriction.
Reiter teaches a controller 120 communicatively coupled to a damper 122, and 
an exhaust section 104 having an exhaust duct (seen in Fig. 1) that defines a flow area through which exhaust gases (exhaust gas) flow ([0024]; Fig. 2),
a position of a restriction (implicit) of a damper 122 positioned within the flow area ([0033-0034]; Fig. 1.  Reiter teaches a damper that is used to control the flow of the exhaust gases.  The damper implicitly is a restriction and is positioned within the exhaust section to control the exhaust gas flow.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the exhaust section 24 and the restriction (flow restrictors or regulators) of Pang with Reiter’s exhaust section 104 with an exhaust duct (seen in Fig. 1) that defines a flow area through which exhaust gases (exhaust gas) flow and has a damper 122 whose restriction is positioned within the flow area, in order to “increase the pressure and temperature of the exhausted gas” (Reiter; [0032]) and control the flow of the exhaust gases (Reiter; [0033]). It is noted that in Fig. 1, the straight up-and=down arrow connecting controller 120 to damper 122 suggests a vertical motion of the of damper 122 as actuated by controller 120. If the actuation would have been rotational, then as conventional in the art, that arrow would have been depicted as an arc. In addition, paragraph [[0033] suggests vertical actuation, at least by applying the terms “shutter, damper, and throttle”.
“[0033] In one embodiment of the present disclosure, the inlet air and exhaust gases flow control arrangements 116 and 122 may be one of a shutter arrangement, a grid arrangement, a damper arrangement and a throttle device arrangement selectively chosen per requirement. However, without departing from the scope of the present disclosure, the inlet air and exhaust gases flow control arrangements 116, 122 may be any suitable arrangements, which may perform the controlling inlet air and exhaust gases.”
However, in order to remove any doubt, prior art Le is applied below, for the concept per se, and also for the mechanical detail of the restriction – in this case a door.

Pang in view of Reiter does not teach adjusting, with the controller, a position of a restriction of a damper positioned within the flow area to adjust an amount of the flow area impeded by the restriction without entirely blocking the flow area, and the damper is operable to adjust the velocity of the gases based on the position of the restriction.
Le teaches a damper 10 comprising an actuator 50 and a restriction 40 (Fig. 2), and 
adjusting (seen in Figs. 3-5), with the controller (implicit), a position of a restriction 40 of a damper 10 positioned within the flow area 71 (71 located between the 2 dashed lines, seen in Figs. 4-5 below) to adjust an amount of the flow area impeded by the restriction 40 without entirely blocking the flow area (Col. 2, l. 64 - Col. 3, 18; Annotated Figs. 3-5, below.  Le teaches that the air flow area 71, the open area between the marked dashed lines in Figs. 4-5 below, varies during the operation.  Because the damper has actuator connected to gears 52, 53 that are in contact with teeth 45 of the gear tracks 43, 44 of the restriction 40, the damper’s restriction 40 can be adjusted so that the flow area is not entirely blocked by the restriction, as claimed.),
and the damper 10 is operable to adjust the velocity of the gases (implicit) based on the position (positions [d], [h], or [g]; seen in Annotated Figs. 3-5) of the restriction 40 (Fig.2 and Annotated Figs. 3-5, below).

    PNG
    media_image1.png
    868
    573
    media_image1.png
    Greyscale

Figure A: Annotated Figs. 3-5 of Le (US 6224480)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the damper 122 of Pang in view of Reiter with Le’s damper 10 (comprising an actuator 50 and a restriction 40), in order to control the flow flowing through the restriction (Le; Abstract, ll. 6-9).  Note that the damper comprising an actuator and a restriction is applied for its function of controlling the flow and not its location in the prior art.
While Pang in view of Reiter and Le teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.





Regarding Claim 14, Pang in view of Reiter and Le teaches the method as claimed and as discussed above for claim 13. However, Pang in view of Reiter and Le, as discussed so far, does not teach damper is operable to adjust the velocity of the gases while not reducing a flow rate of air through the turbomachine.
Le further teaches a controller 120 
damper 10 is operable to adjust the velocity (control airflow) of the gases (Abstract, ll. 6-9).



It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the damper 10 of Pang in view of Reiter and Le, with Le’s damper 10 that is operable to adjust the velocity of the gases, for the same reason as discussed in the rejection of claim 1 above.













Pang in view of Reiter and Le does not teach that the damper is operable to adjust the velocity of the gases while not reducing a flow rate of air through the turbomachine.
Pang in view of Reiter and Le comprising Le’s damper 10 (comprising an actuator 50 and a restriction 40) that is positioned within the exhaust section, and coupled with Pang’s controller 50 and sensor 64 is capable of being operable to adjust the velocity of the gases while not reducing a flow rate of air through the turbomachine, because it has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the claimed structure is identical to the applied prior art, and is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Pang in view of Reiter and Le.



Regarding Claim 15, Pang in view of Reiter and Le teaches the method as claimed and as discussed above for claim 13, and Pang further teaches 
adjusting, with the controller 50, the position (open or close) of the restriction (flow restrictors or regulators) when the velocity of the gases exceeds a maximum velocity threshold (implicit) such that the velocity of the gases is reduced (implicit) (Col. 5, l. 36 - Col. 6, l. 2; Fig. 1.  Pang teaches a controller 50 receiving signal 62 data from the flow sensors 64, and then adjusts opening or closing the flow restrictors based on the data received.  Therefore, it is obvious that the system had a predetermined velocity range, including a velocity maximum velocity limit and minimum velocity limit, to which the measured velocity (flow rate) received is compared to, and is used by the controller to move the restriction (flow restrictors) to different positions.  The velocity maximum velocity limit and minimum velocity limit from the predetermined velocity range are used to move the flow restrictors once the measured velocity (flow rate) exceeds the maximum velocity limit or falls below the minimum velocity limit.).
Pang in view of Reiter and Le, as discussed so far, does not teach adjusting, with the controller, the position of the restriction such that the amount of the flow area impeded by the restriction is increased and the velocity of the gases is reduced.
Le further teaches
adjusting, with the controller (implicit), the position of the restriction 40 such that the amount of the flow area 71 impeded by the restriction 40 is increased (implicit) and the velocity of the gases is reduced (implicit) (Col. 2, l. 64 - Col. 3, 18; Annotated Figs. 3-5.  Le teaches that the air flow area 71, the open area between the marked dashed lines in Figs. 4-5 below, varies during the operation.  Therefore, adjusting the restriction 40 from Fig. 3 to Fig. 4, increases the flow area impeded by the restriction 40 and the velocity of the gases is reduced, as claimed.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pang in view of Reiter and Le and adjust, with the controller, the position of the restriction 40 such that the amount of the flow area 71 impeded by the restriction 40 is increased (implicit) and the velocity of the gases is reduced (implicit), with Le’s damper 10 (comprising an actuator 50 and a restriction 40), for the same reason as discussed in the rejection of claim 1 above.  Note that the damper comprising an actuator and a restriction is applied for its function of controlling the flow and not its location in the prior art.
Regarding Claim 16, Pang in view of Reiter and Le teaches the method as claimed and as discussed above for claim 13, and Pang further teaches
adjusting, with the controller 50, the position (open or close) of the restriction (flow restrictors or regulators) when the velocity of the gases is below a minimum velocity threshold (implicit) such that the velocity of the gases is increased (implicit) (Col. 5, l. 36 - Col. 6, l. 2; Fig. 1.  Pang teaches a controller 50 receiving signal 62 data from the flow sensors 64, and then adjusts the opening or closing the flow restrictors based on the data received.  Therefore, it is implicit that the system has a predetermined velocity range, including a velocity maximum velocity limit and minimum velocity limit, to which the measured velocity (flow rate) received is compared to, and is used by the controller to move the restriction (flow restrictors) to different positions.  The velocity maximum velocity limit and minimum velocity limit from the predetermined velocity range are used to move the flow restrictors once the measured velocity (flow rate) exceeds the maximum velocity limit or falls below the minimum velocity limit.).
Pang in view of Reiter and Le, as discussed so far, does not teach adjusting, with the controller, the position of the restriction such the amount of the flow area impeded by the restriction is reduced and the velocity of the gases is increased.
Le further teaches
adjusting, with the controller (implicit), the position of the restriction 40 such that the amount of the flow area 71 impeded by the restriction 40 is reduced (implicit) and the velocity of the gases is increased (implicit) (Col. 2, l. 64 - Col. 3, 18; Annotated Figs. 3-5.  Le teaches that the air flow area 71, the open area between the marked dashed lines in Figs. 4-5 below, varies during the operation.  Therefore, adjusting the restriction 40 from Fig. 4 to Fig. 3, reduces the flow area impeded by the restriction 40 and the velocity of the gases is increased, as claimed.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pang in view of Reiter and Le and adjust, with the controller, the position of the restriction 40 such that the amount of the flow area 71 impeded by the restriction 40 is reduced (implicit) and the velocity of the gases is increased (implicit), with Le’s damper 10 (comprising an actuator 50 and a restriction 40), for the same reason as discussed in the rejection of claim 1 above.  Note that the damper comprising an actuator and a restriction is applied for its function of controlling the flow and not its location in the prior art.
Regarding Claim 17, Pang in view of Reiter and Le teaches the method as claimed and as discussed above for claim 13, and Pang further teaches
moving the restriction (flow restrictors or regulators) to a restricted position (close) when the velocity of the gases (implicit) exceeds a maximum velocity (implicit); and moving the restriction (flow restrictors or regulators) to an unrestricted position (open) when the velocity of the gases (implicit) is below a minimum velocity threshold (implicit) (Col. 5, l. 36 - Col. 6, l. 2; Fig. 1.  Pang teaches a controller 50 receiving signal 62 data from the flow sensors 64, and then opening or closing the flow restrictors based on the data received.  Therefore, it is implicit that the system has a predetermined velocity range, including a velocity maximum velocity limit and minimum velocity limit, to which the measured velocity (flow rate) received is compared to, and is used by the controller to move the restriction (flow restrictors) to different positions.  The velocity maximum velocity limit and minimum velocity limit from the predetermined velocity range are used to move the flow restrictors once the measured velocity (flow rate) exceeds the maximum velocity limit or falls below the minimum velocity limit.).
 Pang in view of Reiter and Le, as discussed so far, does not teach moving, with an actuator of the damper, the restriction to a restricted position, the flow area is not fully impeded when the restriction is in the restricted position; and moving, with the actuator of the damper, the restriction to an unrestricted position.
Le further teaches
moving, with an actuator 50 of the damper 10, the restriction 40 to a restricted position [h], the flow area 71 is not fully impeded when the restriction 40 is in the restricted position [h] (Annotated Fig. 4, below); 
and moving, with the actuator 50 of the damper 10, the restriction 40 to an unrestricted position [g] (Annotated Fig. 5, below).

    PNG
    media_image1.png
    868
    573
    media_image1.png
    Greyscale

Figure A: Annotated Figs. 3-5 of Le (US 6224480)













It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pang in view of Reiter and Le and move with an actuator 50 of the damper 10, the restriction 40 to a restricted position [h] with the flow area 71 being not fully impeded when the restriction 40 is in the restricted position [h]; and move, with the actuator 50 of the damper 10, the restriction 40 to an unrestricted position [g], as taught by Le, for the same reason as discussed in the rejection of claim 1 above.

Regarding Claim 18, Pang in view of Reiter and Le teaches the method as claimed and as discussed above for claim 13, and Pang further teaches
moving the restriction (flow restrictors or regulators) between an unrestricted position (open) and a restricted position (close) to regulate the velocity of the gases (implicit) relative to a predetermined velocity range (implicit) (Col. 5, l. 36 - Col. 6, l. 2; Fig. 1.  Pang teaches a controller 50 receiving signal 62 data from the flow sensors 64, and then opening or closing the flow restrictors based on the data received.  Therefore it is implicit that the system has a predetermined velocity range, including a velocity maximum velocity limit and minimum velocity limit, to which the measured velocity (flow rate) received is compared to, and is used by the controller to move the restriction (flow restrictors) to different positions.  The velocity maximum velocity limit and minimum velocity limit from the predetermined velocity range are used to move the flow restrictors once the measured velocity (flow rate) exceeds the maximum velocity limit or falls below the minimum velocity limit.).
Pang in view of Reiter and Le, as discussed so far, does not teach moving, with an actuator of the damper, the restriction between an unrestricted position and a restricted position.
Le further teaches
moving, with an actuator 50 of the damper 10, the restriction 40 between an unrestricted position [g] and a restricted position [h] (Col. 2, l. 64 - Col. 3, 18; Annotated Figs. 4-5, below.  Le teaches that the air flow area 71, the open area between the marked dashed lines in Figs. 4-5 below, varies during the operation.  Because the damper has actuator 50 connected to gears 52, 53 that are in contact with teeth 45 of the gear tracks 43, 44 of the restriction 40, the actuator 50 moves the restriction 40 between unrestricted position [g] and the restricted position [h], as claimed.).

    PNG
    media_image1.png
    868
    573
    media_image1.png
    Greyscale

Figure A: Annotated Figs. 3-5 of Le (US 6224480)



It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pang in view of Reiter and Le and move with an actuator 50 of the damper 10, the restriction 40 between an unrestricted position [g] and a restricted position [h], as taught by Le, for the same reason as discussed in the rejection of claim 1 above.

Regarding Claim 19, Pang in view of Reiter and Le teaches the method as claimed and as discussed above for claim 18. However, Pang in view of Reiter and Le, as discussed so far, does not teach moving, with the actuator of the damper, the restriction to one or more intermediate positions located between the unrestricted position and the restricted position to regulate the velocity of the gases relative to the predetermined velocity range.
Le further teaches
moving, with an actuator 50 of the damper 10, the restriction 40 to one or more intermediate positions (implicit) located between the unrestricted position [g] and the restricted position [h], the amount of the flow area 71 impeded by the restriction 40 is different (implicit) at each of the one or more intermediate positions of the restriction 40 (Col. 2, l. 64 - Col. 3, 18; Annotated Figs. 4-5, below.  Le teaches that the air flow area 71, the open area between the marked dashed lines in Figs. 4-5 below, varies during the operation.  Because the damper has actuator 50 connected to gears 52, 53 that are in contact with teeth 45 of the gear tracks 43, 44 of the restriction 40, the actuator 50 moves the restriction 40 between the unrestricted position [g] and the restricted position [h] to any of the intermediate positions between based on which teeth 45 it is moved to.  It is implicit that each intermediate position will have a different impede area of the restriction 40 that affects the flow area 71, as claimed.).

    PNG
    media_image1.png
    868
    573
    media_image1.png
    Greyscale

Figure A: Annotated Figs. 3-5 of Le (US 6224480)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pang in view of Reiter and Le and move with an actuator 50 of the damper 10, the restriction 40 the restriction 40 to one or more intermediate positions (implicit) located between the unrestricted position [g] and the restricted position [h], as taught by Le, for the same reason as discussed in the rejection of claim 1 above.
Pang in view of Reiter and Le does not teach, as discussed so far, moving, with the actuator of the damper, the restriction to one or more intermediate positions located between the unrestricted position and the restricted position to regulate the velocity of the gases relative to the predetermined velocity range.
Pang in view of Reiter and Le comprising Le’s damper 10 (comprising an actuator 50 and a restriction 40) that is positioned within the exhaust section, and coupled with Pang’s controller 50 and sensor 64 is capable of moving, with the actuator of the damper, the restriction to one or more intermediate positions located between the unrestricted position [g] and the restricted position [h] to regulate the velocity of the gases relative to the predetermined velocity range, because it has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the claimed structure is identical to the applied prior art, and is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Pang in view of Reiter and Le.
Regarding Claim 20, Pang in view of Reiter and Le teaches the method as claimed and as discussed above for claim 13. However, Pang in view of Reiter and Le, as discussed so far, does not teach adjusting the position of the restriction comprises: rotating a pinon gear coupled to an actuator, the pinon gear engaged with a corresponding rack coupled to a door of the restriction; and adjusting a vertical position of the door.
Le further teaches
adjusting the position of the restriction 40 comprises:
rotating a pinon gear 52, 53 coupled to an actuator 50, the pinon gear 52, 53 engaged with a corresponding rack 43, 44 coupled to a door (door) of the restriction 40; and adjusting a vertical position of the door (door) (Col. 2, l. 64 - Col. 3, 18; Figs. 1-5).







It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pang in view of Reiter and Le to adjust the position of the restriction 40 that comprises rotating a pinon gear 52, 53 coupled to an actuator 50, the pinon gear 52, 53 engaged with a corresponding rack 43, 44 coupled to a door (door) of the restriction 40; and adjusting a vertical position of the door (door), as taught by Le, for the same reason as discussed in the rejection of claim 1 above.

Note: with respect with all the rejections above, it was known that a restriction, such as a damper on a pipe would adjust the flow velocity while maintaining the mass flow rate constant. An old example is a venturi tube, where the velocity is adjusted by the local cross section of the flow, but the continuity equation dictates that the mass flow rate stays constant. Therefore, claiming that a damper, by adjusting its position, adjust the flow velocity while keeping the mass flow rate constant, observes that the damper operates the way it is designed to operate.  
Response to Argument
Applicant's arguments, filed on 07/26/2022, with respect to 35 U.S.C. 103 rejections of claims 13-20 have been considered, but are not persuasive and the same combination of the same references used in the previous Office Action, still reads on the amended claims, used in the current rejection. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741